UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4673



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIC HOGAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CR-98-77)


Submitted:    February 15, 2000         Decided:    February 28, 2000


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Leslie Saunders, Newport News, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, Robert E. Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Hogan was convicted for distributing cocaine base in vio-

lation of 21 U.S.C. § 841(a)(1) (1994).   He was subsequently sen-

tenced to 130 months’ imprisonment.    On appeal, Hogan challenges

the sufficiency of evidence to support the jury’s verdict. We have

reviewed the record, and viewing the evidence in the light most

favorable to the government, we find sufficient evidence to support

Hogan’s conviction.   See Glasser v. United States, 315 U.S. 60, 80

(1942).

     Accordingly, we affirm Hogan’s conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2